Case 1:20-cv-21827-DPG Document 23 Entered on FLSD Docket 10/20/2020 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 1:20-cv-21827-DPG

  SUN CUISINE, LLC d/b/a
  ZEST RESTAURANT AND MARKET,
  a Florida limited liability company
  on behalf of itself and all
  others similarly situated,

         Plaintiff,

  v.

  CERTAIN UNDERWRITERS AT LLOYD’S
  LONDON Subscribing to Contract Number
  B0429BA1900350 Under Collective
  Certificate Endorsement 350OR100802,

        Defendants.
  _________________________________________/

                  MOTION FOR COORDINATION OF RELATED ACTIONS

         Plaintiff Sun Cuisine, LLC d/b/a Zest Restaurant and Market (“Sun Cuisine”), through
  undersigned counsel, hereby moves this Court to coordinate this action with other related actions,
  such that they may proceed in front of a single jurist. In support, Plaintiff states as follows:
         1.      The instant action is one of several similar actions currently pending in the Southern
  District of Florida involving the Lloyd’s of London group of insurers and asserting insurance
  coverage for business losses and expenses related to the COVID-19 pandemic. The undersigned
  counsel for Sun Cuisine also represents the plaintiff-insureds in El Novillo Restaurant v. Certain
  Underwriters at Lloyd’s, London, No. 1:20-cv-21525-UU (S.D. Fla.).
         2.      The Judicial Panel on Multidistrict Litigation recently denied petitions to transfer
  and consolidate more than a dozen Lloyd’s-related actions pending in several district courts across
  the country. See In re: Certain Underwriters at Lloyd’s, London, Covid-19 Bus. Interruption Prot.
  Ins. Litig., MDL No. 2961 (J.P.M.L. Oct. 2, 2020).
         3.      One reason for the Panel’s denial of nationwide consolidation was that “alternatives
  to centralization are available to minimize any duplication in pretrial proceedings, including
  informal cooperation and coordination among the parties and courts.” The Panel also specifically
Case 1:20-cv-21827-DPG Document 23 Entered on FLSD Docket 10/20/2020 Page 2 of 3




  noted “that some similar actions are pending in the same district before multiple judges, and it may
  be appropriate for the courts and the parties to relate those before one judge.” See id.
         4.      Sun Cuisine agrees with the Panel’s recommendation, particularly as it concerns
  the Southern District of Florida, which has the greatest number of Lloyd’s actions of any district
  court in the country. Indeed, the undersigned counsel expects several more Lloyd’s actions to be
  filed in or transferred to the Southern District in the coming weeks.
         5.      Sun Cuisine therefore respectfully submits that coordinating the Lloyd’s actions
  currently pending in the Southern District of Florida before a single judge would promote
  efficiency and judicial economy.1 Moreover, as the Panel noted, “[t]his litigation demands
  efficiency,” among other things because “[m]any plaintiffs are on the brink of bankruptcy[.]” See
  id.
         6.      Specifically, and consistent with the Panel’s instruction, coordinating the cases in
  this manner will minimize redundant pretrial proceedings, reduce duplicative discovery, and
  promote the efficient resolution of these cases. Such coordination is particularly important because
  of the high likelihood of additional Lloyd’s actions being filed in this District in the coming weeks.
  The undersigned counsel has conferred with plaintiffs’ counsel in other pending Lloyd’s actions
  regarding potential coordination and is prepared to assist in an efficient coordination of these
  actions.
         7.      Sun Cuisine specifically submits that the Lloyd’s actions pending in the Southern
  District should be transferred to Judge Gayles or Judge Ungaro. Judge Gayles and Judge Ungaro
  are presiding over some of the first-filed Lloyd’s actions pending in the Southern District.
         8.      Moreover, on October 14, 2020, Judge Gayles held status conferences in this case
  and Atma Beauty, Inc. v. HDI Global Specialty SE, No. 1:20-cv-21745 (SD. Fla.). These were
  the second status conferences in each of these two actions, both of which are now fully briefed at
  the motion to dismiss stage. During the status conferences, Judge Gayles indicated that if the
  Lloyd’s actions pending in the Southern District were related and coordinated before a single judge
  consistent with the Court’s procedures, he would be amenable to overseeing that coordinated

  1
          Counsel for Sun Cuisine has conferred extensively with counsel for the Defendants
  regarding the relief sought in the instant motion and Defendants have indicated that they do not
  necessarily oppose the relief sought in this motion. Nevertheless, because the parties did not reach
  final agreement as to the specific language of the motion, Plaintiff does not file the instant motion
  as a joint or unopposed motion.


                                                    2
Case 1:20-cv-21827-DPG Document 23 Entered on FLSD Docket 10/20/2020 Page 3 of 3




  litigation.
          WHEREFORE, Plaintiff respectfully requests that Judge Ungaro and Judge Gayles
  coordinate the Lloyd’s actions pending in this District, consistent with court practice and judicial
  preference, in order that the actions proceed in front of a single jurist.
                                    CERTIFICATE OF SERVICE

          I hereby certify that on October 20, 2020, I electronically filed the foregoing with the Clerk
  of the Court by using the CM/ECF system, which will send a notice of electronic filing to all
  counsel of record and any other electronic filer as of the time of the filing.


                                                  Respectfully submitted,

  Dated: October 20, 2020
                                                 KOZYAK TROPIN & THROCKMORTON LLP
                                                 2525 Ponce de Leon Blvd., 9th Floor
                                                 Coral Gables, Florida 33134
                                                 Tel: (305) 372-1800

                                                 By: /s/ Harley S. Tropin
                                                    Harley S. Tropin, Esq.
                                                    Florida Bar No. 241253
                                                    hst@kttlaw.com
                                                    Benjamin Widlanski, Esq.
                                                    Florida Bar No. 1010644
                                                    bwidlanski@kttlaw.com
                                                    Gail A. McQuilkin, Esq.
                                                    Florida Bar No. 969338
                                                    gam@kttlaw.com
                                                    Rachel Sullivan, Esq.
                                                    Florida Bar No. 815640
                                                    rs@kttlaw.com
                                                    Robert Neary, Esq.
                                                    Florida Bar No. 81712
                                                    rn@kttlaw.com

                                                     Counsel for Plaintiff




                                                     3
